The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species I (footwear as shown in figures 6-9) in the reply filed on 9/29/2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/2022.  The hollow tube geometry of claim 6 is taught/shown in non-elected embodiment as shown in figures 16-17.  
To the extent that the withdrawn claims get rejoined, applicant should amend them during prosecution.  Accordingly, if the independent claim is no longer generic then applicant is encourage to cancel the withdrawn claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “guide elements disposed between an outer lining of the sidewall portion and inner lining of the sidewall portion” claims 10 and 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 2 and 15, support for the terminology (i.e. a first flap and s second flap extending along a lacing gap of the upper) is lacking support and antecedent basis for this terminology.  The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5,7,9,11,14-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5791068 (Bernier).
Regarding claims 2-5,7,9,11 and 14, Bernier teaches an article of footwear comprising:
 an upper (outer shoe cover 14), comprising a first flap and a second flap extending along a lacing gap (outer shoe cover 14 has instep opening 46 which defines the edges of the flaps) of the upper, the first flap configured to move relative to the second flap along the lacing gap (as the straps 18 and cables 26 are drawn tight or loosened the size of lacing gap 46 will change and therefore the flaps will move relative to each other; at least see col. 4, lines 35-46); 
guide elements (casing 12 with tracks 24) attached to the upper and are substantially parallel with each other (see figure 2), each having a respective different length corresponding to a height of the upper along a contour of the upper (see figures 1 and 2 which show tracks 24 with different lengths corresponding to the height of the upper); and a tensile element having a plurality of segments (cables 26 and/or straps 18), each segment (26,18) routed through an associated one of the guide elements (casing with tracks 24), wherein the segments (26,18) of the tensile element are configured to move through the associated guide elements (tracks 24) when tension is applied to the tensile element, and wherein tension on a first segment of the plurality of segments and on a second segment of the plurality of segments causes the first flap to move relative to the second flap.
Regarding claim 3, Bernier teaches the instep opening (46) which represents the lacing gap is formed between the first flap and the second flap.
Regarding claim 4, as the straps/cables (18,26) are drawn tight by the retractor (28) it will increasing the tension on first and second segments of the plurality of segments causes the lacing gap (46) to shrink (at least see col. 5, line 50 to col. 6, line 26 of Bernier).
Regarding claim 5, at least see col. 6, lines 50-54 of Bernier, when the retractor is in its uncharged state no tension is provided on the straps/cables and the lacing gap (46) will expand.
	Regarding claim 7, the strap (18) is inherently a lace since it has all the structure as claimed.
	Regarding claim 9, see figure 2 which shows guide portions associated with a sidewall portion of the upper and both having a substantially similar curvature. 
With regard to claim 11, Bernier teaches an automatic lacing system that controls the tension of the tensile element (straps/laces 18); the system of Bernier includes a ring cable which is activated by pulling of the ring 54 which releases the retractor 28 to pull the straps 18 tightly against the user’s foot in the shoe; at least see col. 4, lines 48-51.
Regarding claim 15, Bernier teaches a method comprising forming an upper (shoe cover 14) comprising first and second flaps that extend along a lacing gap of the upper, attaching an assembly of guide elements (casing 12 with tracks 24 which serve as guide elements), each guide element (tracks 24) having a differing length corresponding to a height of the upper along the contour of the upper (see figures 1 and 2 which show tracks 24 with different lengths corresponding to the height of the upper) and including guide element being substantially parallel to one another (tracks 24 as shown in figure 2 are parallel), and routing each of a plurality of segments of a tensile element (straps 18 and cables 26).  Bernier has all the structure as claimed (see the rejection of claim 2 above for further details).  The steps are inherently taught by the assembly of the structure as claimed..
Regarding claims 16-19, see details of claims 3-5 above.
	Regarding claim 21, see details of claim 11 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5791068 (Bernier).
Bernier teaches an article of footwear as claimed (see the details in the rejection above) except lacks explicitly teaching the guide elements (casing 12 with tracks 24) having a greater rigidity than the segments of the tensile element (straps 18 and cables 26) [claim 8]; and a compressive strength of the guide elements is greater than a compressive strength an associated portion of the upper [claim 13] .  The strap and cables are quite flexible as shown in the figures inasmuch as the strap 18 is capable of being loop back on itself (see col. 3, lines 41-43) and the cable 26 is routed through and around a pulley system as best shown in figure 9.  The casing 12 is made out of a tough and flexible material; see col. 3, lines 24-25.  Therefore, one could assume the rigidity of the guide elements (casing 12 and tracks 24) is greater than a rigidity of the segments of the tensile elements (cable 26 and/or straps 18) but for the sake of argument, it would be an obvious design choice to provide the method as taught above with the step of constructing the rigidity of the guide elements (casing 12 and tracks 24) to be greater than a rigidity of the segments of the tensile elements (cable and/or straps) to prevent the casing from collapsing.  
Regarding the compressive strength (claim 13), as noted above the guide element is relatively rigid and the upper is made out of softer material (e.g. cloth or leather) and therefore the compressive strength of the guide element is greater than the compressive strength of the associated portion of the upper.
Claims 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernier as applied to the claim 11 above, and further in view of US 2002/0095750 (Hammerslag).
Hammerslag teaches the lacing system is tightened by an automated lacing system (25; see at least paragraph 0095-0099) including a motor (small motor, see paragraph 0098, the last line) to automatically tighten and loosen the lacing system which also could be used in a variety of different footwear including athletic shoes (see paragraph 0292). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the footwear as taught above with an automated motorized lacing system comprising a motor, as taught by Hammerslag, to facilitate quickly and easily lacing up the footwear.
Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the reference(s) as applied to the claims 9 and 19, respectively above, and further in view of US 5926976 (Cretinon).
Crenton teaches an article of footwear having an inner lining (33), see figures 2-3 and col. 5, lines 43-44.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of footwear as taught above to having inner lining, as taught by Crenton, to provide increased comfort to the wearer’s foot.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5 and 7-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,907,359 and 10,918,164.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims claim all the same essential subject matter.  With regard to the method claims the method follows the obvious steps of assembly the claims of ‘359 and ‘164.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ted Kavanaugh/Primary Examiner, Art Unit 3732